Citation Nr: 1739033	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-11 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disability.

2.  Entitlement to service connection for a respiratory disability.

3.  Entitlement to service connection for hypertension. 


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1956 to September 1957.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the United States Department of Veteran Affairs (VA) Regional Office (RO) in Waco, Texas.  In March 2011, VA re-sent the October 2009 rating decision to the Veteran, as the previous mailing had been returned to VA as undeliverable.  The Veteran promptly filed a notice of disagreement in April 2011, which was accepted as timely in light of the prior mailing issues.  The Veteran was issued a statement of the case in February 2013, and he perfected the appeal in April 2013.  Consequently, the Board has jurisdiction to adjudicate the claims on appeal.  38 C.F.R. § 20.302 (2016).

In April 2013, the Veteran requested a Travel Board hearing; however in March 2015, the Veteran withdrew his hearing request before the Board and elected for a RO Decision Review Officer (DRO) hearing.  A transcript of the DRO hearing has been associated with the electronic claims file.  The Board may proceed without a hearing.  38 C.F.R. § 20.702(e) (2016).

Regarding the issue of entitlement to service connection for asthma, the Board notes that the medical evidence of record shows that the Veteran has experienced several respiratory conditions, variably diagnosed, within the appeals period.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that when a veteran makes a claim, he/she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled, and that a lay veteran generally lacks the expertise to identify the specific ailment associated with the symptoms.  Thus, under Clemons, the Board has broadened and re-characterized the issue as one for entitlement to service connection for a respiratory disability.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1.  The Veteran has experienced a current bilateral eye disability, respiratory disability, and hypertension during the period on appeal.

2.  The Veteran's refractive error is not a disease or injury within the meaning of applicable legislation relating to service connection, and there is no evidence of a superimposed disease or injury during service resulting in additional disability.

3.  The Veteran's contention that he was exposed to dust and smoke from tanks during service is consistent with the places, types, and circumstances of his service as depicted in his DD form 214. 

4.  The Veteran's disabilities are not causally or etiologically related to his service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a bilateral eye disability have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for entitlement to service connection for a respiratory disability have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable the Veteran to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C.A. § 7104(d)(1) (West 2014); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

The Board is cognizant that the Veteran's service treatment records were destroyed in the 1973 fire at the National Personnel Records Center, and under such circumstance, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); see also April 2009 formal finding.  

The regulations pertinent to this decision have previously been provided to the Veteran in the February 2013 statement of the case and will not be repeated here, unless deemed appropriate to do so by the Board.  With these procedural considerations addressed, the Board now turns to analyzing and adjudicating the merits of the claim.

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  A veteran bears the evidentiary burden to establish all elements of a claim.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

Here, the record is unequivocally clear that the Veteran has experienced bilateral eye conditions (including suspected glaucoma, cataracts, dry eye syndrome, pinguecula, keratitis, and blepharitis), respiratory conditions (variably diagnosed as asthma, chronic obstructive pulmonary disorder, pneumonia, dyspnea, bronchitis, and history of pulmonary tuberculosis), and hypertension during the period on appeal.  Thus, the Veteran has satisfied the first element of a service connection claim.  

To the extent that the Veteran seeks service connection for refractive error (he has been diagnosed with presbyopia bilaterally, as well as hyperopia, and astigmatism), service connection is generally precluded by VA regulation for congenital or developmental "defects" such as refractive error because they are not "diseases" or "injuries" within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9; see Palczewski v. Nicholson, 21 Vet. App. 174, 179-80 (2007); see also Cedar Spring Eye Clinic records.  Despite the presence of several eye conditions, there is no objective medical evidence of record indicating, or even hinting, that the Veteran's refractive error is the result of a superimposed disease or injury acquired in service.  See VAOPGCPREC 82-90.

Regarding the second element of a service connection claim, in-service incurrence of disease or injury, the Veteran asserts his conditions are the result of in-service exposure to dust and smoke while performing his duties as a tanker.  See August 2016 statement.  Although the Veteran's service records have been destroyed, the Veteran's DD form 214 lists the Veteran's military occupational specialty as "130.00 Armor Basic" and documents 8.5 months of foreign service.  See April 2009 formal finding.  In service connection cases, the Board must consider lay evidence in addition to the service records, and the places, types, and circumstances of service.  See 38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a) (2016).  In the absence of pertinent service records, the Board finds the Veteran's account of dust and smoke exposure secondary to tanker duties is plausible and consistent with the circumstances of his service.  Id.  Thus, the Board concedes the in-service element of a service connection claim. 

Although the Veteran's service records are missing, he actually does not allege receiving any treatment for the claimed conditions during service.  Before the Decision Review Officer, he testified that he began having problems with his eyes after service, that he began experiencing breathing issues after he left service, and that he was diagnosed with hypertension years after service.

Regarding the final element of a service connection claim, the Board finds that the record lacks any probative and competent evidence linking the Veteran's current disabilities to his in-service event, or more generally to his military service.  No medical professional of record has issued a nexus statement, supported by adequate rationale, relating the Veteran's current disabilities to military service.  Additionally, the record reflects that the Veteran has not been afforded a VA examination to assess the service connection claims on appeal.  However, this deficit does not render the existing record insufficient for purposes of adjudicating the claims on the merits.  

VA will provide a medical examination and/or obtain a medical opinion if the record, including lay and/or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

In the case at bar, the record contains no competent evidence suggesting the Veteran's current disabilities may be associated with an event, injury, or disease that occurred in service.  The only evidence of record suggesting such a link is the Veteran's own contentions.  The Board declines to afford these statements probative weight for three primary reasons.  

First, the Veteran is without the appropriate medical training and expertise necessary to offer an opinion on a complex medical matter, including the diagnosis or etiology of a specific disability; and thus, his statements are not competent in this determination.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Second, the Board finds the Veteran's statements to be lacking in credibility.  Historical records show that the Veteran has experienced eye, respiratory, and hypertensive conditions for many years; yet he did not begin alleging those conditions were related to his military service until after he filed his application for disability compensation.  Compare records in July 2011 VA 10-10 submissions and VA treatment records prior to August 2008, with post August 2008 VA records and submitted lay statements.  This fact tends to diminish the Veteran's credibility before the Board and the probative weight afforded to his lay statements.  Third, when the Veteran relayed his subjective beliefs of an association between his health conditions (primarily his respiratory condition) and military service to his treating physicians, none of them corroborated such a medical link.  See e.g., December 2014 VA treatment records.  In light of the above, the Board finds the evidence does not satisfy the low bar set forth in McLendon and VA's duty to obtain a VA examination has not been triggered.  

As there is no competent evidence establishing a nexus between the Veteran's claimed disabilities and his military service, the Veteran's claims must be denied.  Lastly, the Board notes that hypertension is included in the list of chronic diseases under 38 C.F.R. § 3.309(a) eligible for presumptive service connection consideration; however the Veteran has not alleged the condition manifested within one year of his service and there is no evidence suggesting such.  Accordingly, presumptive service connection based on hypertension is unavailable.  

In reaching the merits in this case, the Board has carefully considered application of the reasonable doubt doctrine; however as the evidence preponderates against the claims there is no reasonable doubt to be resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Service connection is denied for all claims on appeal.


ORDER

Entitlement to service connection for a bilateral eye disability is denied.

Entitlement to service connection for a respiratory disability is denied. 

Entitlement to service connection for hypertension is denied. 



____________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


